On November 6, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, with an additional three (3) years suspended for the offense of Theft, a felony.
On May 8, 2009, the defendant appeared before the Sentence Review Division of the Montana Supreme Court and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was informed by the Sentence Review Division that Mr. Olson had filed a Motion for Clarification of Judgment with the Beaverhead County Clerk’s office, which requires a response from Hon. Loren Tucker. To date, there has not been a response to the Motion.
Therefore, it was the unanimous decision of the Sentence Review Division to continue the hearing to the next available hearing date of August 6,2009, so that the Sentence Review Division can review Judge Tucker’s response prior to the hearing.
Done in open Court this 8th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.